

 S324 ENR: State Veterans Home Adult Day Health Care Improvement Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 324IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to improve the provision of adult day health care services
 for veterans.1.Short titleThis Act may be cited as the State Veterans Home Adult Day Health Care Improvement Act of 2017.2.Provision of certain adult day health care services for veterans(a)In generalSection 1745 of title 38, United States Code, is amended—(1)by adding at the end the following new subsection:(d)(1)The Secretary shall enter into an agreement with each State home for payment by the Secretary for medical supervision model adult day health care provided to a veteran described in subsection (a)(1) on whose behalf the State home is not in receipt of payment for nursing home care from the Secretary.(2)(A)Payment under each agreement between the Secretary and a State home under paragraph (1) for each veteran who receives medical supervision model adult day health care under such agreement shall be made at a rate established through regulations prescribed by the Secretary to adequately reimburse the State home for the care provided by the State home, including necessary transportation expenses.(B)The Secretary shall consult with the State homes in prescribing regulations under subparagraph (A).(C)The rate established through regulations under subparagraph (A) shall not take effect until the date that is 30 days after the date on which those regulations are published in the Federal Register.(3)Payment by the Secretary under paragraph (1) to a State home for medical supervision model adult day health care provided to a veteran described in that paragraph constitutes payment in full to the State home for such care furnished to that veteran.(4)In this subsection, the term medical supervision model adult day health care means adult day health care that includes the coordination of physician services, dental services, nursing services, the administration of drugs, and such other requirements as determined appropriate by the Secretary.; and(2)in the section heading, by inserting , adult day health care, after home care.(b)Initial rateBefore the Secretary of Veterans Affairs establishes a payment rate under subsection (d)(2)(A) of section 1745 of such title, as added by subsection (a), the Secretary shall pay to a State home that has entered into an agreement with the Secretary for medical supervision model adult day health care (as defined in subsection (d)(4) of such section) an amount equal to 65 percent of the rate the Secretary would pay under subsection (a)(2) of such section to the State home for nursing home care provided to the veteran.(c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1745 and inserting the following new item:1745. Nursing home care, adult day health care, and medications for veterans with service-connected
			 disabilities..Speaker of the House of RepresentativesVice President of the United States and President of the Senate